 

 
 
Exhibit 10.1
 
Summary of 2011 Named Executive Officer Cash Compensation
 
The Compensation Committee of our Board of Directors has approved 2011 base
salaries for our named executive officers in amounts unchanged from 2010, as set
forth below.
 
The Compensation Committee has also approved a process for the determination of
2011 cash bonuses for our named executive officers, pursuant to which bonuses,
if any, will be determined in the discretion of the Compensation Committee based
on the achievement of certain corporate goals and individual performance in
2011. The corporate goals include objectives relating to the development of
existing drug candidates, the identification of additional drug candidates and
the achievement of certain financial and business goals. Achievement of these
corporate goals will be evaluated by the Compensation Committee in making
determinations regarding bonuses for 2011 performance. However, the Compensation
Committee retains broad discretion over the amount and payment of cash bonuses
and is not bound by any pre-determined agreement, formula or other standard with
respect to such decisions.
 
The Compensation Committee has established a bonus target, expressed as a
percentage of base salary, for each of our named executive officers, assuming
full achievement of corporate goals and a high level of individual performance.
The bonus target percentages for each of our named executive officers are
unchanged from 2010, as set forth below.
 
Name and Position
 
2011
Base Salary
 
2011
Bonus Target
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer
 
$
580,000
 
 
50
%
Alan J. Main, Ph.D.
Executive Vice President of Pharmaceutical Research
 
$
350,000
 
 
35
%
Jeffrey L. Wade, J.D.
Executive Vice President, Corporate Development and Chief Financial Officer
 
$
385,000
 
 
40
%
Brian P. Zambrowicz, Ph.D.
Executive Vice President and Chief Scientific Officer
 
$
400,000
 
 
40
%
James F. Tessmer
Vice President, Finance and Accounting
 
$
235,000
 
 
25
%

 
 

 